Justice VERNIERO,
concurring in part, dissenting in part.
I concur in the Court’s opinion to the extent that it concludes that a lessee of an automobile is a leasing company’s “representative” for purposes of the Garage Keeper’s Lien Act, N.J.S.A. 2A:44-20 to -31. In that respect, the Court performs its traditional function in interpreting a statutory term made ambiguous by the modem realities of the marketplace. In so doing, the Court effectuates what it correctly perceives is the Legislature’s intent, keeping faith with the statute’s overall purpose.
Unlike my colleagues, I would end the analysis there. Instead, the majority goes on to conclude that garage keepers, to preserve their statutory lien for storage costs beyond one week’s time, ordinarily must give notice to leasing companies within seven days of receiving leased vehicles on their lots. The flaw in that approach is that the Legislature enacted no timeframe, imposed no notice requirement at all in this setting.
Indeed, the Court is clear in its desire to have the Legislature ultimately resolve the notice question. That said, the majority imposes a notice requirement on garage keepers even though the Act contains no such requirement. Although the majority indi*44cates that trial courts should make a case-by-case determination of the appropriate notice period, the Court effectively declares that seven days will be the correct timeframe for the majority of cases. Moreover, because it can be altered only by the Legislature or by subsequent case law, the Court’s “interim guidance” takes on an air of permanency.
There is a difference between our construing an ambiguous statutory provision and creating an entirely new provision when none exists. Courts often are called on to do the former; we should avoid the latter in all but the most exceptional situations, such as when curing a constitutional infirmity. See Shapiro v. United States, 335 U.S. 1, 43, 68 S.Ct. 1375, 1397, 92 L.Ed. 1787, 1812 (1948) (Frankfurter, J., dissenting) (observing that, when interpreting statute, “there is a difference between reading what is and rewriting it”); New Jersey State Chamber of Commerce v. New Jersey Election Law Enforcement Comm’n, 82 N.J. 57, 75, 411 A.2d 168,177 (1980) (explaining that “[i]n appropriate cases, a court has the power to engage in ‘judicial surgery’ ... to free [statute] from constitutional doubt or defect”).
I well understand the Court’s desire to be “fair” to leasing companies as it attempts to balance the equities between those companies and garage keepers. However, without the benefit of legislative hearings or testimony from interested parties, I cannot share in the Court’s confidence that it has reached a workable solution to a perceived problem. Similarly, I am unable to conclude that seven days (as opposed to some other number) is the correct “baseline” period. Consistent with our tripartite system, I simply would identify the problem and leave it to the legislative and executive branches to decide whether they think that the Act needs to be fixed and, if so, how.
Lastly, without the Court’s remedy, leasing companies still could protect themselves by including language in their leasing agreements requiring lessees to give notice when leased vehicles have been deposited on garage keepers’ lots. I consider that approach to be more in keeping with the restraint required by our *45canons of statutory construction than the solution imposed by my colleagues. In sum, I would address only the meaning of “representative” under the Act and would leave it to the other two branches to refine the statute in response to the notice issue if they decide that further refinement is necessary. To the extent that the majority does otherwise, I respectfully dissent.
For reversal and remandment in part/affirmance in part— Chief Justice PORITZ and Justices LONG, VERNIERO, LaVECCHIA, ZAZZALI, ALBIN and WALLACE — 7.
Opposed — None.